UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6623



RICHARD EDWARD BRILLHART,

                                           Petitioner - Appellant,

          versus


TRACY W. JOHNS,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:07-hc-02055-FL)


Submitted:   September 13, 2007       Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Edward Brillhart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Edward Brillhart, a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition and subsequent Fed. R. Civ. P. 59(e) motion for

reconsideration.      We    have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Brillhart v. Stansberry, No. 5:07-hc-

02055-FL (E.D.N.C. April 16, 2007 & April 20, 2007).               We deny

Brillhart’s motion to file a formal brief.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -